Exhibit 10.12


TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN

STOCK INCENTIVE AWARD AGREEMENT
PERFORMANCE SHARES – TOTAL SHAREHOLDER RETURN





Team Member:            Participant Name
Personnel Number:            Employee ID
Award:
Quantity Granted Performance Shares

Grant Date:                November 19, 2018
Initial Measurement Date:        September 30, 2018
Final Measurement Date:        October 2, 2021
Vesting Date:                November 29, 2021
 




















11-19-2018 PS3 CTRET rTSR
19PSTSRCC    

--------------------------------------------------------------------------------

Exhibit 10.12


This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (this “Award Agreement”).
1.
Terms and Conditions. The Award of Performance Shares (as set forth on the cover
page of this Award Agreement) is subject to all the terms and conditions of the
Tyson Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as such
plan or its successors may be amended and restated from time to time (the
“Plan”). Unless otherwise defined herein, all capitalized terms in this Award
Agreement shall have the meaning stated in the Plan. Please see the Plan
document for more information on these terms and conditions. A copy of the Plan
is available upon request.

2.
Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings as set forth below:

2.1.
“Award” means the unfunded promise to deliver to you all or a portion of the
Performance Shares (or, if applicable, substitute consideration) upon meeting
the applicable vesting and performance measures set forth in this Award
Agreement.

2.2.
"Cause," "Disability," “Good Reason,” and "Release" shall have the same meanings
as set forth in your employment agreement with Tyson in effect at the time of
this Award (the “Employment Agreement”).

2.3.
“Change in Control” shall have the meaning ascribed to it in the Plan but shall
not include any event as a result of which one or more of the following persons
or entities possess or continues to possess, immediately after such event, over
fifty percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity; provided such event also constitutes a “change in the ownership of a
corporation” or a “change in the effective control of a corporation” within the
meaning of Code Section 409A.

2.4.
"Final Measurement Date" shall mean the date identified as such on the cover
page of this Award Agreement.

2.5.
“Grant Date” shall mean the date identified as such on the cover page of this
Award Agreement.

2.6.
"Initial Measurement Date" shall mean the date identified as such on the cover
page of this Award Agreement.

2.7.
"Measurement Period" shall mean the three-fiscal year period from the Initial
Measurement Date to the Final Measurement Date.

2.8.
"Peer Group" shall mean that group of publicly traded companies most recently
determined by the Compensation and Leadership Development Committee of Tyson's
Board of Directors ("Compensation Committee"), which at the Initial Measurement
Date is comprised of the following companies: Archer Daniels Midland Co., Bunge
Ltd., Campbell Soup Co., Coca-Cola Co., ConAgra Foods, Inc., General Mills,
Inc., The Hershey Company, Hormel Foods Corp., J.M. Smucker Co., Kellogg Co.,
Kraft Heinz Co., Mondelez International, Inc., PepsiCo Inc., and Pilgrim's Pride
Corp. If one or more members of the Peer Group ceases to be the surviving entity
in a corporate transaction, the successor entity shall replace the entity which
has ceased to exist provided that the primary



11-19-2018 PS3 CTRET rTSR    2
19PSTSRCC

--------------------------------------------------------------------------------

Exhibit 10.12


business of the successor entity and its affiliates is in substantially the same
lines of business as Tyson. If a member of the Peer Group (a) ceases to have any
class of securities registered under the Securities Exchange Act of 1934; (b)
ceases to exist in circumstances where there is no successor entity or where the
primary business of the successor entity and its affiliates is not in
substantially the same lines of business as Tyson; or (c) becomes bankrupt, that
member of the Peer Group shall be deleted as a member of the Peer Group and
shall not be counted for purposes of measuring satisfaction of the Total
Shareholder Return Goals.
2.9.
"Performance Shares" shall mean the shares of Tyson's Class A common stock (or,
in the event of a Change in Control, the capital stock of the successor entity
into which Tyson Class A common stock was converted) subject to this Award
Agreement.

2.10.
“Retirement” shall mean your voluntary Termination of Employment from Tyson
and/or its affiliates on or after the date you attain age 62.

2.11.
"Share Price" shall mean the average ending closing price of Tyson's Class A
common stock in the case of Tyson (or, in the event of a Change in Control, the
capital stock of the successor entity into which Tyson Class A common stock was
converted), or the publicly traded stock in the case of a Peer Group company, as
applicable, for the twenty trading days preceding the Initial Measurement Date
and the Final Measurement Date.

2.12.
“Termination of Employment” shall have the meaning ascribed to the term
Separation from Service in the Plan but, in the event of a Change in Control,
any successor and its affiliates shall replace Tyson and its affiliates in
interpreting the meaning of a Termination of Employment.

2.13.
“Total Shareholder Return” shall mean the percentile comparison during the
Measurement Period of the total shareholder return of Tyson as compared to
members of the Peer Group. Total shareholder return of Tyson and of the Peer
Group shall be calculated as the sum of (a) Share Price at Final Measurement
Date, less (b) Share Price at the Initial Measurement Date, plus (c) cumulative
dividends per share paid during the Measurement Period based on the ex-dividend
date for which the resulting sum of (a), (b) and (c) is divided by the Share
Price at the Initial Measurement Date.

2.14.
“Total Shareholder Return Goals” shall mean the performance measures specified
in Section 4.

2.15.
“Tyson” shall mean Tyson Foods, Inc., or any successor thereto.

2.16.
“Vesting Date” shall mean the date identified as such on the cover page of this
Award Agreement.

2.17.
“Vesting Period” shall mean the period beginning on the Grant Date and ending on
the Vesting Date.

3.
Vesting.

3.1.
Vesting and Forfeiture. Any Award which has become payable pursuant to the
performance measures set forth in Section 4 shall be considered as fully earned
by you, subject to the further provisions of this Section 3. Notwithstanding any
other provision of this Award Agreement to the contrary, any Award will be
forfeited back to Tyson in the event of: (i) your Termination of Employment
before the Vesting Date, except as otherwise provided in Sections 3.2 through
3.4, or (ii) the failure to satisfy any of the performance measures provided in
Section 4.

3.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or Retirement before the Vesting Date, you will be
entitled to a pro rata portion of the Award if the applicable performance
measures set forth in Section 4 are satisfied. The pro rata portion of the Award
shall be determined by multiplying the amount of the Award that you would have



11-19-2018 PS3 CTRET rTSR    3
19PSTSRCC

--------------------------------------------------------------------------------

Exhibit 10.12


received had you remained employed until the Vesting Date by a fraction, the
numerator of which is number of days during which you remained employed by Tyson
and/or its affiliates from the Grant Date and the denominator of which is the
total number of days in the Vesting Period. Notwithstanding the foregoing, if
there is a Change in Control prior to the Final Measurement Date, payment of the
Award will be based on performance at the level determined in accordance with
the provisions of Section 3.4.
3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event of
your Termination of Employment by Tyson other than for Cause or by you for Good
Reason before the Vesting Date, you will become entitled to a pro rata portion
of the Award if the applicable performance measures set forth in Section 4 are
satisfied contingent upon your timely execution and non-revocation of a Release.
The pro rata portion of the Award shall by determined by multiplying the amount
of the Award that you would have received had you remained employed until the
Vesting Date by a fraction, the numerator of which is number of days during
which you remained employed by Tyson and/or its affiliates from the Grant Date
and the denominator of which is the total number of days in the Vesting Period.
Notwithstanding the foregoing, if there is a Change in Control prior to the
Final Measurement Date, payment of the Award will be based on performance at the
level determined in accordance with the provisions of Section 3.4.

3.4.
Change in Control. Following a Change in Control that occurs during the
Measurement Period, the requirement that you not experience a Termination of
Employment prior to the Vesting Date will be excused upon the occurrence of
either of the following events, provided such event occurs no later than
twenty-four (24) months following the Change in Control (but prior to the last
day of the Measurement Period): (i) you experience a Termination of Employment
by Tyson without Cause or (ii) you resign from your employment on account of
Good Reason. If vested, you will be entitled to payment of the Award pursuant to
this Section 3.4 based on whichever of the following produces the greater
result: (x) the target level of performance set forth in Section 4(iii), or (y)
the actual level of performance determined as of the effective date of the
Change in Control.

4.
Performance Measures. The extent, if any, to which you shall have the right to
payment of the Award shall depend upon your satisfying one of the continuous
employment conditions set forth in Section 3 and the extent to which the
applicable performance measure has been satisfied as of the Final Measurement
Date, as specified below:

The Award shall have the following performance measures during the Measurement
Period:


(i)    If Tyson’s Total Shareholder Return is less than the thirtieth (30th)
percentile of the Peer Group members, there shall be no payment of Performance
Shares to you;
(ii)    If Tyson’s Total Shareholder Return is equal to the thirtieth (30th)
percentile of the Peer Group members, there shall be a payment of Performance
Shares to you equal to 50% of the Award;
(iii)    If Tyson’s Total Shareholder Return is equal to the fiftieth (50th)
percentile of the Peer Group members, there shall be a payment of Performance
Shares to you equal to 100% of the Award; and
(iv)     If Tyson’s Total Shareholder Return is equal to or greater than the
eightieth (80th) percentile of the Peer Group members, there shall be a payment
of Performance Shares to you equal to 200% of the Award.
Performance between the foregoing benchmarks (ii) through (iv) shall result in
the payment of a number of Performance Shares to you determined as a matter of
applying a straight-


11-19-2018 PS3 CTRET rTSR    4
19PSTSRCC

--------------------------------------------------------------------------------

Exhibit 10.12


line interpolation as follows: (a) if Tyson’s Total Shareholder Return is more
than the thirtieth (30th) percentile but less than or equal to the fiftieth
(50th) percentile of the Peer Group members, straight-line interpolation shall
be between the minimum number of the Performance Shares specified in clause (ii)
and the number specified in clause (iii) above; and (b) if Tyson’s Total
Shareholder Return is more than the fiftieth (50th) percentile but less than or
equal to eightieth (80th) percentile of the Peer Group members, straight-line
interpolation shall be between the number of Performance Shares specified in
clause (iii) and the number specified in clause (iv) above.
Notwithstanding the foregoing, if there is a Change in Control prior to the
Final Measurement Date, payment of the Award will be based on performance at the
level determined in accordance with the provisions of Section 3.4.
5.
Payment of Award. The Performance Shares that may become payable pursuant to
this Award Agreement shall be based upon the highest performance determined in
accordance with the provisions of Section 4 or, in the event of a Change in
Control prior to the Final Measurement Date, based on performance at the level
determined in accordance with the provisions of Section 3.4. In other words, the
attainment of multiple performance measures under this Award Agreement will not
result in the payment of a cumulative number of Performance Shares for each
performance measure achieved. Payment of the Award, to the extent earned, shall
be made as follows:

5.1
Prior to a Change in Control. If the Final Measurement Date occurs prior to a
Change in Control, the Award will be settled in shares of Tyson Class A common
stock no later than seventy (70) days after the Final Measurement Date.



5.2
On and After a Change in Control. If a Change in Control occurs on or prior to
the Final Measurement Date, payment of the Award, to the extent earned, will be
made no later than seventy (70) days after the later of the effective date of
the Change in Control or your Termination of Employment. If Tyson Foods, Inc. is
the surviving entity, the Award will be settled in shares of Tyson Class A
common stock. If Tyson Foods, Inc. is not the surviving entity, the Award will
be settled either (i) in the number and class of shares of capital stock of the
successor entity into which each outstanding share of Tyson Class A common stock
has been converted pursuant to such Change in Control, unless the Committee
determines in its sole discretion to settle the Award in cash; or (ii) if
shareholders of Tyson Foods, Inc. receive consideration other than in shares of
capital stock of the successor entity, such other consideration received by
shareholders of Tyson Foods, Inc. or in cash, as the Committee may determine in
its sole discretion.



Notwithstanding any provision in the Award to the contrary, to the extent
necessary to avoid the imposition of tax under Code Section 409A, any payment
otherwise payable to you upon your Termination of Employment will be suspended
and paid as soon as practicable following the end of the six-month period
following such effective date of your Termination of Employment if you are then
determined to be a “specified employee” (within the meaning of Code Section
409A(a)(2)(B)(i)) of Tyson (or any related “service recipient” within the
meaning of Code Section 409A). Any payment suspended by operation of the
foregoing sentence will be paid in a lump sum within thirty (30) days following
the end of such six-month period.
 
6.
Withholding Taxes. By accepting the Award, you acknowledge and agree that you
are responsible for all applicable income and other taxes, as well as any social
insurance contributions and other deductions or withholdings required by
applicable law, from any Award, including federal, FICA, state and local taxes
applicable in your country of residence or employment. Tyson shall withhold
taxes by any manner acceptable or administratively feasible under the terms of
the Plan, but not to exceed the maximum tax due for the applicable income you
receive from the Award, consistent with the laws of the applicable federal,
state or local taxing authority.



11-19-2018 PS3 CTRET rTSR    5
19PSTSRCC

--------------------------------------------------------------------------------

Exhibit 10.12


7.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares issued pursuant to this Award and/or any amount received with
respect to any sale of any such shares, and you expressly agree that Tyson may
take such actions as are necessary to effectuate the enforcement of such policy
without your further consent or action. To the extent that the terms of this
Award and any such policy conflict, then the terms of such policy shall prevail.

8.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

9.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

10.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

11.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 5. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

12.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

13.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

14.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not confer a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.

15.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.



11-19-2018 PS3 CTRET rTSR    6
19PSTSRCC

--------------------------------------------------------------------------------

Exhibit 10.12


16.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.

17.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

18.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. To the extent applicable,
references to Tyson herein shall be deemed to include a reference any such
successor. All obligations imposed upon you, and all rights granted to Tyson
hereunder, shall be binding upon your heirs, successors and administrators.

19.
Section 409A. It is the intent of Tyson that any payment pursuant to the Award
be exempt from Code Section 409A, to the maximum extent permitted. However, if
any such payment is considered to be “nonqualified deferred compensation”
subject to Code Section 409A, such payment will be paid and provided in a
manner, and at such time and form, as complies with the applicable requirements
of Code Section 409A to avoid the unfavorable tax consequences provided therein
for non-compliance. To the extent that some portion of any payment under this
Award may be bifurcated and treated as exempt from Code Section 409A under the
“short-term deferral” or “separation pay” exemptions, then such amounts may be
so treated as exempt.

* * *

TYSON FOODS, INC.
By: . /s/ Mary Oleksiuk .
Title: EVP, Chief Human Resources Officer


11-19-2018 PS3 CTRET rTSR    7
19PSTSRCC